ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Clairmont, 2011 IL App (2d) 100924




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                     KEVIN K. CLAIRMONT, Defendant-Appellee.–THE PEOPLE OF THE
                            STATE OF ILLINOIS, Plaintiff-Appellant, v. INOCENCIO
                            FERNANDEZ, Defendant-Appellee.



District & No.              Second District
                            Docket Nos. 2-10-0924, 2-10-0925 cons.


Filed                       November 29, 2011


Held                        In DUI prosecutions, the trial court properly granted defendants’ motions
(Note: This syllabus        in limine barring the admission of the results of their breath tests based
constitutes no part of      on the improper certification of the breath test machines.
the opinion of the court
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under              Appeal from the Circuit Court of Du Page County, Nos. 09-CF-1438, 09-
Review                      CF-2228; the Hon. John J. Kinsella, Judge, presiding.



Judgment                    Affirmed and remanded.
Counsel on                  Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman,
Appeal                      Assistant State’s Attorney, Lawrence M. Bauer, Gregory L. Slovacek, and
                            Jay Paul Hoffman, all of State’s Attorneys Appellate Prosecutor’s Office,
                            of counsel), for the People.

                            Donald J. Ramsell, of Ramsell & Associates, LLC, of Wheaton, for
                            appellee.


Panel                       JUSTICE McLAREN delivered the judgment of the court, with opinion.
                            Presiding Justice Jorgensen concurred in the judgment and opinion.
                            Justice Bowman dissented, with opinion.




                                               OPINION

¶1           The State appeals the trial court’s grant of motions in limine made by defendants, Kevin
        K. Clairmont and Inocencio Fernandez, barring admission of the results of defendants’ breath
        tests at trial. The State filed a certificate of substantial impairment in each case, pursuant to
        Illinois Supreme Court Rule 604(a)(1) (eff. July 1, 2006). This court consolidated the two
        cases on appeal on the State’s motion. The sole issue raised by the State is whether, based
        on the alleged improper certification of the breath test machines, the trial court properly
        barred the results of the breath tests. We affirm and remand.1

¶2                                      I. BACKGROUND
¶3          We recite only the facts necessary for these appeals. The following facts are not in
        dispute. In June 2009 Clairmont was charged with numerous offenses, including aggravated
        driving under the influence of alcohol while his driving privileges were revoked or
        suspended (625 ILCS 5/11-501(c)(1) (West 2008)) and driving under the influence of alcohol
        (625 ILCS 5/11-501(a)(1) (West 2008) (“the alcohol concentration in the person’s blood or
        breath is 0.08”)).2 Clairmont submitted to a breath test when he was stopped by the police.
¶4          In September 2009 Fernandez was charged with numerous offenses, including four


                1
                  Other charges arising out of the two traffic stops are pending below awaiting the outcome
        of this appeal. The causes are remanded for disposition of those charges.
                2
                Clairmont was also charged with driving while his license was suspended (625 ILCS 5/6-
        303(a) (West 2008)), operating an uninsured motor vehicle (625 ILCS 5/3-707 (West 2008)), and
        improper lane usage (625 ILCS 5/11-709 (West 2008)).

                                                   -2-
       counts of aggravated driving under the influence of alcohol. Two of these counts alleged, in
       part, that the alcohol concentration in Fernandez’s blood or breath was 0.08 in violation of
       section 11-501(a)(2) of the Illinois Vehicle Code (625 ILCS 5/11-501(a)(2) (West 2008)).3
       Fernandez submitted to a breath test at the time he was stopped by the police.
¶5         Both defendants filed motions in limine to bar the introduction at their trials of their
       breath test results. Their motions alleged that the breath test machines were not certified as
       accurate in accordance with section 1286.230 of title 20 of the Illinois Administrative Code
       (20 Ill. Adm. Code 1286.230, amended at 33 Ill. Reg. 8529 (June 4, 2009)), because they
       were not checked and certified within 62 days, as required by the regulation.
¶6         The trial court heard argument on defendants’ motions at the same time. During
       argument, the parties stipulated that the breath test machine used for Clairmont was checked
       and certified 60 days before he was tested and not again until 11 days after. Therefore, a total
       of 71 days passed between the two checks and certifications.
¶7         The parties also stipulated that the breath test machine used for Fernandez was checked
       and certified 3 days before he was tested and not again until 62 days after. Therefore, a total
       of 65 days passed between the two checks and certifications. The trial court granted both
       defendants’ motions in limine. The State filed timely certificates of impairment and notices
       of appeal. These cases were consolidated on appeal.

¶8                                         II. ANALYSIS
¶9          Initially, we note that Fernandez did not file an appellee’s brief. However, the issue can
       be decided without a brief from Fernandez. Thus, we will decide the merits of the State’s
       appeal in both cases. See First Capitol Mortgage Corp. v. Talandis Construction Corp., 63
Ill. 2d 128, 133 (1976).
¶ 10        On appeal, the State contends that the trial court erred by granting defendants’ motions
       in limine and barring the results of the breath tests from being introduced at trial. The State
       argues that the results of defendants’ breath tests were admissible because the breath test
       machines were checked no more than 62 days prior to defendants’ tests, pursuant to section
       1286.200 of title 20 of the Administrative Code. See 20 Ill. Adm. Code 1286.200 (2011).
       The State argues that section 1286.200 is the only section addressing the timing of breath-
       test-machine checking that affects admissibility. Defendants argue that section 1286.230,
       requiring breath test machines to be checked “at least once every 62 days” to ensure
       accuracy, must also be complied with, together with section 1286.200. Defendants argue that
       the trial court did not err because the subject breath test machines had not been checked in
       a timely manner pursuant to section 1286.230; thus, defendants’ test results were


               3
                Fernandez was also charged with aggravated driving while his license was revoked (625
       ILCS 5/6-303(a), (d-3) (West 2008)), two counts of improper lane usage (625 ILCS 5/11-709 (West
       2008)), transportation of alcoholic liquor in a motor vehicle (625 ILCS 5/11-502(a) (West 2008)),
       three counts of endangering the life of a child (720 ILCS 5/12-21.6 (West 2008)), and failure to
       secure a child under the age of eight years in an appropriate child restraint system (625 ILCS 25/4
       (West 2008)).

                                                  -3-
       inadmissible. We agree with defendants.
¶ 11        In general, a trial court’s decision to grant a motion in limine will not be disturbed on
       review absent an abuse of discretion. People v. Morris, 394 Ill. App. 3d 678, 680 (2009).
       However, in this case, the State’s sole argument is that the trial court’s application of section
       1286.230 of title 20 of the Administrative Code was erroneous as a matter of law. Where,
       as here, the issue on appeal involves a question of law, our review is de novo. See People v.
       Oliver, 387 Ill. App. 3d 1162, 1167 (2009).
¶ 12        When a motorist files a motion in limine to bar breath test results, the State must
       establish a sufficient foundation for the admission of the evidence. People v. Ebert, 401 Ill.
       App. 3d 958, 960 (2010). To lay a proper foundation, the State must establish that the test
       was performed in accordance with section 11-501.2(a) of the Illinois Vehicle Code (625
       ILCS 5/11-501.2(a) (West 2008)) and the regulations promulgated by the Illinois Department
       of State Police. People v. Orth, 124 Ill. 2d 326, 340 (1988).4 Failure to comply with section
       11-501.2(a) and the regulations renders the results of the test unreliable and, thus,
       inadmissible. People v. Emrich, 113 Ill. 2d 343, 350 (1986).
¶ 13        Section 1286.230 of title 20 of the Administrative Code provides in relevant part:
                “To ensure the continued accuracy of approved evidentiary instruments, a BAT or
            automated system shall perform accuracy checks.
                     a) Checks shall be performed at least once every 62 days.” (Emphases added.) 20
                Ill. Adm. Code 1286.230 (2011).
¶ 14        In the cases at bar, the breath test machines were not checked in compliance with section
       1286.230(a). It is undisputed that, regarding the breath test machine at issue in Clairmont’s
       case, a total of 71 days passed between the two checks and certifications. Similarly, it is
       undisputed that, regarding the breath test machine at issue in Fernandez’s case, a total of 65
       days passed between the two checks and certifications. Thus, the tests were not conducted
       in conformity with the regulations promulgated by the Department of State Police, an agency
       of the State. Thus, the State has failed to satisfy its own minimum standards promulgated to
       ensure accuracy. The State, by its own regulations, has set the bar, and it was not met. The
       trial court was correct in determining that the tests were nonconforming and inadmissible.
       See 20 Ill. Adm. Code 1286.230 (2011); Emrich, 113 Ill. 2d at 350. Thus, the trial court
       properly granted defendants’ motions in limine.
¶ 15        On appeal, the State argues that, pursuant to section 1286.200(d), the regulations require
       only that no more than 62 days pass since the last check of a breath test machine prior to a
       defendant’s test. The State argues that the language contained in section 1286.230 regarding
       the performance of accuracy checks every 62 days “deals [only] with instructions as to how
       the accuracy tests are to be performed and not [with] admissibility.” We disagree with the
       State because its argument ignores well-settled principles of statutory interpretation.



               4
               Pursuant to Public Act 91-828 (Pub. Act 91-828, § 5 (eff. Jan. 1, 2001)), reference to the
       “Department of Public Health” was replaced by the “Department of State Police.” See 625 ILCS
       5/11-501.2(a) (West 2008).

                                                  -4-
¶ 16       Section 1286.200 provides in relevant part:
               “The procedures contained in this Subpart are the only procedures for establishing
           the accuracy of breath testing instruments. A rebuttable presumption exists that an
           instrument was accurate at the particular time a subject test was performed when the
           following four conditions are met.
                    a) The instrument was approved under this Subpart at the time of the subject test.
                    b) The performance of the instrument was within the accuracy tolerance
               described in this Subpart according to the last accuracy check prior to the subject test.
                    c) No accuracy check has been performed subsequent to the subject test or the
               next accuracy check after the subject test was within the accuracy tolerance described
               in this Subpart.
                    d) Accuracy checks have been done in a timely manner, meaning not more than
               62 days have passed since the last accuracy check prior to the subject test.”
               (Emphases added.) 20 Ill. Adm. Code 1286.200 (2011).
¶ 17       Administrative regulations have the force and effect of law, and the same rules of
       construction used in the construction of statutes apply when construing administrative
       regulations. People v. Bonutti, 212 Ill. 2d 182, 188 (2004). Therefore, the language of a
       regulation should be given its plain and ordinary meaning. Arellano v. Department of Human
       Services, 402 Ill. App. 3d 665, 673 (2010). Courts should avoid interpreting regulatory
       language that renders it superfluous. Arellano, 402 Ill. App. 3d at 675. In addition, courts
       must construe provisions in harmony when possible. Mermelstein v. Rothner, 349 Ill. App.
3d 800, 803 (2004).
¶ 18       In this case, the necessary requirements were met under section 1286.200, and therefore,
       there was a rebuttable presumption of accuracy. However, we cannot ignore section 1286.230
       because to do so would render it superfluous. Section 1286.230(d) requires that, to ensure
       the “continued accuracy” of approved evidentiary instruments, accuracy checks “shall be
       performed at least once every 62 days.” Section 1286.230 reflects the need not only to set a
       standard for the presumption of a machine’s accuracy when a test was administered, but to
       ensure that the machine continued to be accurate. To accomplish this, the section requires
       that accuracy checks be performed “at least once every 62 days.” If checks could be
       performed only as required by section 1286.200, a defendant could be convicted with
       evidence from an instrument that had not been tested for 62 days. Because the two sections
       can be read in harmony (see Mermelstein, 349 Ill. App. 3d at 803), and the State’s
       interpretation would render section 1286.230(a) superfluous, such evidentiary instruments
       must be tested for accuracy once every 62 days.
¶ 19       Further, nothing in the plain and ordinary language of the regulations at issue supports
       the State’s interpretation that section 1286.230 deals only with instructions on how to
       perform tests. Nothing in section 1286.230 indicates that it applies only to instructions on
       how to perform tests. Section 1286.230 provides, “[t]o ensure the continued accuracy” of
       breath test machines, “[c]hecks shall be performed at least once every 62 days.” (Emphasis
       added.) 20 Ill. Adm. Code 1286.230 (2011). The word “shall” in an enactment ordinarily
       means that the provision is mandatory. See Emrich, 113 Ill. 2d at 350. In Emrich the supreme

                                                 -5-
       court interpreted the word “shall,” which was contained in a former version of section 11-
       501.2 of the Illinois Vehicle Code, as mandatory and not directive or permissive. Emrich,
113 Ill. 2d at 350. Thus, the plain and ordinary language of section 1286.230 indicates that
       a breath test machine must be checked at least once every 62 days or it will not be considered
       accurate.
¶ 20       In addition, we must view these regulations as a whole and give effect and meaning to
       every section and every phrase, and we must avoid rendering any word, phrase, or clause
       superfluous. See Brucker v. Mercola, 227 Ill. 2d 502, 514 (2007). The State’s interpretation
       renders section 1286.230 meaningless and thus lacks merit. Further, we must construe
       provisions in harmony when possible. See Mermelstein, 349 Ill. App. 3d at 803. Section
       1286.200(d) provides that “a timely manner” means that “not more than 62 days have passed
       since the last accuracy check prior to the subject test.” (Emphasis added.) 20 Ill. Adm. Code
       1286.200(d) (2011). However, it does not provide that this is the only meaning of “timely
       manner.” Thus, when read in harmony with section 1286.200(d), section 1286.230(a) further
       defines “timely manner.” This interpretation also prevents section 1286.230(a) from being
       rendered meaningless. Accordingly, we reject the State’s interpretation of section
       1286.230(a) as having no effect on admissibility.
¶ 21       Without citation to authority, the dissent would admit the results of the breath tests in
       violation of section 1286.230(a) and shift the burden to defendants to rebut the presumption
       of their accuracy. Infra ¶ 33. The dissent ignores our supreme court’s holdings in People v.
       Hamilton, 118 Ill. 2d 153 (1987), and Emrich, 113 Ill. 2d 343. In Hamilton, the supreme
       court held that noncompliance with regulations invalidates test results and renders them
       inadmissible. Hamilton, 118 Ill. 2d at 159. Emrich held that failure to comply with section
       11-501.2 and the regulations promulgated thereunder renders the results of chemical tests
       inadmissible in a DUI prosecution. Emrich, 113 Ill. 2d at 351. Thus, once a defendant
       establishes noncompliance, it is not the defendant’s burden to prove anything else; test
       results are inadmissable, absent a successful argument that there was substantial compliance,
       which was not raised here. Further, Ebert, 401 Ill. App. 3d 958, suggests that courts should
       accept the expertise of the Department of State Police for formulating the standards for
       breath testing. Ebert, 401 Ill. App. 3d at 965.
           “The standards exist, not for their own sakes, but in service of the truth-seeking function,
           which they promote by ensuring that blood, breath, and urine tests are conducted in a
           manner that produces reliable results. *** We are therefore reluctant to relax the
           standards when doing so would require inquiry into the scientific basis for a particular
           standard.” Ebert, 401 Ill. App. 3d at 965.
       The dissent muddies the waters rather than clarifying the parameters. It would allow judges
       to second-guess the standard established by the regulation, by considering testimony
       regarding scientific matters that are within the purview of the Department of State Police.
       See 625 ILCS 5/11-501.2(a)(1) (West 2010). Thus, the dissent’s proposal is unsupportable.
¶ 22       The State also supports its interpretation by noting that section 1286.200 was amended
       in 2007. Prior to 2007, section 1286.200(d) provided:
                “(d) Accuracy checks have been done in a timely manner meaning:


                                                 -6-
                    1) Not more than 62 days have passed since the last accuracy check prior to the
               subject test; or
                    2) The period of time between the last accuracy check prior to the next subject
               test, is not more than 62 days.”5 20 Ill. Adm. Code 1286.200(d), amended at 28 Ill.
               Reg. 10017 (eff. June 30, 2004).
¶ 23       The State notes that the second requirement of the older version was removed in 2007.
       However, the State fails to explain why, while revisiting the subject, the Department of State
       Police failed to amend section 1286.230(a). By amending section 1286.200(d) but leaving
       section 1286.230(a) unchanged, we presume that the Department of State Police did not
       intend to contradict itself, and we believe that our interpretation of those sections “is not only
       reasonable but construes those sections in pari materia.” In re Jaime P., 223 Ill. 2d 526, 538
       (2006).
¶ 24       Next, without citation to authority, the State argues that its interpretation is the most
       consistent with the legislative purpose of protecting citizens “by keeping impaired drivers
       off of Illinois roadways.” We recognize that the purpose of the drunk-driving statutory
       scheme (article 5 of the Illinois Vehicle Code (625 ILCS 5/11-500 et seq. (West 2008)) is to
       curb the incidence of drunk driving on Illinois highways. See People v. Gustafson, 194 Ill.
       App. 3d 910, 917 (1990). However, the State’s singular focus on curbing the incidence of
       drunk driving should be balanced with the purpose of section 1286.230(a), which is to ensure
       that only accurate breath test results are admitted into evidence against a defendant. See
       Bonutti, 212 Ill. 2d at 190. The State is essentially arguing that the goal of protecting the
       public is so important that the State is justified in disregarding its own regulations in order
       to achieve its goal. However, our supreme court has rejected this approach.
¶ 25       In Bonutti, the supreme court affirmed the suppression of the defendant’s breath test
       results because there was evidence that the defendant had acid reflux within 20 minutes prior
       to the test, which may have rendered the test unreliable pursuant to section 1286.310(a).
       Bonutti, 212 Ill. 2d at 190-92. The trial court believed that, even though the officer diligently
       watched the defendant, the test results “may have been compromised.” Bonutti, 212 Ill. 2d
       at 190-91. The supreme court explained:
           “As the appellate court below correctly noted, the purpose of section 1286.310(a) is to
           ensure that only accurate breath-alcohol tests are admitted into evidence against a
           criminal defendant. [Citation.] The State’s reading of section 1286.310(a) wholly
           undermines this purpose by virtually ensuring that inaccurate test results will be
           admitted. In this case, for example, the trial court believed that Officer Largen both
           observed defendant continuously for 20 minutes and failed to notice any vomiting or
           regurgitation during that period. But the trial court also believed that defendant has long
           suffered from GERD, that GERD results in silent, unobservable regurgitation, and that
           defendant experienced a reflux episode during the 20-minute observation period. Thus,
           the trial court believed that, despite Officer Largen’s diligence, the results of defendant’s


               5
               Section 1286.200(d) was amended pursuant to 31 Ill. Reg. 7305 (eff. May 1, 2007) and was
       subsequently amended pursuant to 33 Ill. Reg. 8529 (eff. June 4, 2009) to its current form.

                                                  -7-
            breath-alcohol test may have been compromised by an episode of reflux. If the State had
            had its way, the trial court nevertheless would have been compelled to admit those
            results, treat them as reliable, and perhaps even use them as the basis for a criminal
            conviction. The problem, then, is that, while the State’s reading of section 1286.310(a)
            ensures that breath-alcohol tests are admissible, it does nothing to ensure that those
            results, once admitted, are reliable. And reliability, after all, is the paramount concern.”
            (Emphases in original.) Bonutti, 212 Ill. 2d at 190-91.
       Noncompliance with the regulation “has the potential to create criminals out of people who
       are not.” Bonutti, 212 Ill. 2d at 192. Because reliability, and not convictions, is the paramount
       concern in this case as in all cases (see Bonutti, 212 Ill. 2d at 191), section 1286.230(a), as
       promulgated by the Department of State Police, must be adhered to in order to ensure
       reliability. The Department of State Police has mandated checks at least once every 62 days
       to ensure accuracy. Of course, this regulation has the force and effect of law (Bonutti, 212
Ill. 2d at 188); as such, it “is not a ‘technicality’ ” (Bonutti, 212 Ill. 2d at 192), and it is not
       a contingency that this court will countenance.
¶ 26        The State cites People v. Rigsby, 383 Ill. App. 3d 818 (2008), to support its argument that
       section 1286.200 is the only section that governs admissibility of the results of breath tests
       and when breath test machines are tested. However, Rigsby does not support the State’s
       argument. In Rigsby, the appellate court held that the defendant waived his argument that his
       breath test result was inadmissible pursuant to a violation of section 1286.200, because he
       failed to raise the issue in the trial court. Rigsby, 383 Ill. App. 3d at 823. Nothing in Rigsby
       indicates that section 1286.200 is the only regulation that addresses the admissibility of the
       results of breath tests and when breath test machines are tested. Further, Rigsby does not
       mention section 1286.230. Thus, Rigsby does not support the State’s interpretation.
¶ 27        The State also cites People v. Carpenter, 385 Ill. App. 3d 156 (2008), for the proposition
       that the regulations should be construed in a manner consistent with the real world activity
       that the use of breath test machines was designed to regulate. Carpenter, 385 Ill. App. 3d at
       162 (citing People v. Hanna, 207 Ill. 2d 486, 503 (2003)). However, as the State concedes,
       Carpenter involved a different regulation than those at issue here. Carpenter, 385 Ill. App.
3d at 160. Carpenter is also distinguishable from this case because, in Carpenter, the
       regulation at issue was followed. Carpenter, 385 Ill. App. 3d at 162. In Carpenter, this court
       held that a list of temporarily approved new breath test devices was “available to the public”
       within the meaning of section 1286.210(c) even though it was not posted on the Department
       of State Police website. Carpenter, 385 Ill. App. 3d at 161. We reasoned that it was available
       to the public because anyone could obtain it from the Department. Carpenter, 385 Ill. App.
3d at 163. In this case, the State stipulated that section 1286.230 was not followed. The only
       issue here, unlike in Carpenter, is whether the violations of section 1286.230 rendered the
       test results inadmissible. Thus, Carpenter is not applicable to the cases at bar.
¶ 28        Finally, we note that courts have held that a lack of strict compliance with certain
       regulations does not always render tests results inadmissable. See, e.g., People v. Bishop, 354
Ill. App. 3d 549, 556 (2004). In such a case, the State may rebut the presumption of
       unreliability with proof that a test result is valid despite the lack of strict compliance with the
       regulation. See Bishop, 354 Ill. App. 3d at 556. Substantial compliance will be found where

                                                   -8-
       the deviation from the regulation neither affects the reliability of the test nor prejudices the
       defendant. Bishop, 354 Ill. App. 3d at 556. However, in the cases before us, the State
       expressly stated at the hearing on the motions in limine that it was not arguing substantial
       compliance; rather, it argued only that failure to comply with section 1286.230 did not affect
       admissibility. The two propositions differ in that the former entails discretion whereas the
       latter does not. Consistent therewith, the State presented no evidence at the hearing to
       establish admissibility or reliability despite noncompliance.

¶ 29                                 III. CONCLUSION
¶ 30      The judgments of the circuit court of Du Page County are affirmed, and the causes are
       remanded.

¶ 31       Affirmed and remanded.

¶ 32       JUSTICE BOWMAN, dissenting:
¶ 33       I respectfully dissent. Section 1286.200 creates a rebuttable presumption that a breath
       testing machine was accurate if the following four conditions are met: (1) the instrument was
       approved at the time of the test; (2) the instrument’s performance was within a prescribed
       accuracy tolerance “according to the last accuracy check prior to the subject test”; (3) “No
       accuracy check has been performed subsequent to the subject test or the next accuracy check
       after the subject test was within the accuracy tolerance described in this Subpart”; and (4)
       “Accuracy checks have been done in a timely manner, meaning not more than 62 days have
       passed since the last accuracy check prior to the subject test.” (Emphases added.) 20 Ill.
       Adm. Code 1286.200 (2011). It is undisputed that all of these conditions, which emphasize
       an accuracy check prior to the subject test and do not require a subsequent accuracy check,
       were met. Thus, here there was a rebuttable presumption that the breath testing machine was
       accurate.
¶ 34       The majority relies on section 1286.230 to impose an additional requirement for the
       rebuttable presumption. That section states that “[t]o ensure the continued accuracy of
       approved evidentiary instruments, *** [c]hecks shall be performed at least once every 62
       days.” 20 Ill. Adm. Code 1286.230 (2011). However, nothing in this section requires that
       such a check be performed to create the rebuttable presumption that a breath testing machine
       was accurate. To the contrary, as the State points out, a prior version of section 1286.200
       stated that accuracy checks would be considered to have been done in a timely manner if
       either not more than 62 days had passed since the last accuracy check before the subject test
       or the “period of time between the last accuracy check prior to the next subject test, and the
       accuracy check after the subject test, is not more than 62 days.” 20 Ill. Adm. Code 1286.200,
       amended at 28 Ill. Reg. 10017 (eff. June 30, 2004). We presume that the legislature amends
       a statute to effect a change in the law as it previously existed (People v. Craig, 403 Ill. App.
3d 762, 768 (2010)), and the same principle applies to regulations (Arellano v. Department
       of Human Services, 402 Ill. App. 3d 665, 673 (2010) (we interpret administrative regulations
       in the same manner as statutes)). Thus, by amending section 1286.200, the Department of

                                                 -9-
       State Police specifically decided to eliminate the ability to defeat the rebuttable presumption
       of machine accuracy when a machine was not tested within 62 days after the subject test.
¶ 35        While section 1286.200 clearly enumerates the conditions required for the State to create
       a rebuttable presumption of accuracy, section 1286.230 does not provide that the failure to
       check the machine after 62 days automatically rebuts the presumption of accuracy. Such an
       interpretation would be contrary to the Department of State Police’s decision to no longer
       allow a lack of such a future test to prevent the creation of the rebuttable presumption in
       section 1286.200. This does not mean that the 62-day requirement in section 1286.230 is
       without meaning or effect. Rather, the trial court may consider evidence that the machine was
       not tested within 62 days, along with any other relevant evidence submitted by the defense,
       in its determination of whether a defendant has presented sufficient evidence to rebut the
       presumption of machine accuracy. Here, the trial court did not conduct such a balancing test
       but rather ruled that noncompliance with section 1286.230 defeated the presumption in
       section 1286.200 as a matter of law. Accordingly, I would reverse and remand.




                                                -10-